UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-4235


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ANDREW LEE THOMPSON, II, a/k/a Slim,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:17-cr-00168-CMH-1)


Submitted: October 31, 2018                                  Decided: November 6, 2018


Before MOTZ and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


Alan H. Yamamoto, Alexandria, Virginia, for Appellant. G. Zachary Terwilliger, United
States Attorney, Maureen C. Cain, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Andrew Lee Thompson II pleaded guilty, pursuant to a plea agreement, to sex

trafficking of a minor, in violation of 18 U.S.C.A. §§ 1591(a)(1), (b)(2), (c) (West Supp.

2018), 18 U.S.C. § 2 (2012). He received a 300-month sentence. On appeal, he contends

that the district court abused its discretion in denying his motion to withdraw his guilty

plea and challenges the application of several enhancements under the Sentencing

Guidelines. The Government argues that Thompson’s claims of sentencing error are barred

by the appellate waiver contained in his plea agreement. We affirm in part and dismiss in

part.

        We review for abuse of discretion the denial of a motion to withdraw a guilty plea.

United States v. Nicholson, 676 F.3d 376, 383 (4th Cir. 2012). “A defendant has no absolute

right to withdraw a guilty plea, and the district court has discretion to decide whether a fair

and just reason exists upon which to grant a withdrawal.” Id. at 383-84 (internal quotation

marks omitted); see Fed. R. Crim. P. 11(d)(2)(B). “The most important consideration in

resolving a motion to withdraw a guilty plea is an evaluation of the Rule 11 colloquy at

which the guilty plea was accepted.” Nicholson, 676 F.3d at 384 (internal quotation marks

omitted). “Thus, when a district court considers the plea withdrawal motion, the inquiry is

ordinarily confined to whether the underlying plea was both counseled and voluntary.” Id.

(internal quotation marks omitted).       “[A] properly conducted Rule 11 guilty plea

colloquy . . . raises a strong presumption that the plea is final and binding.” Id. (brackets,

citation, and internal quotation marks omitted). “When considering a defendant’s motion

to withdraw his guilty plea, the court may also consider other circumstantial factors that

                                              2
relate to whether the defendant has advanced a fair and just reason.” Id. (internal quotation

marks omitted). These factors include:

       (1) whether the defendant has offered credible evidence that his plea was not
       knowing or not voluntary; (2) whether the defendant has credibly asserted
       his legal innocence; (3) whether there has been a delay between the entering
       of the plea and the filing of the motion to withdraw the plea; (4) whether the
       defendant had the close assistance of competent counsel; (5) whether
       withdrawal will cause prejudice to the government; and (6) whether it will
       inconvenience the court and waste judicial resources.

Id. United States v. Moore, 931 F.2d 245, 248 (4th Cir. 1991).

       Upon review of the record, we conclude that the district court properly conducted

the Rule 11 colloquy and that none of the factors weighs in favor of permitting Thompson

to withdraw his guilty plea. Thus, we conclude that the district court did not abuse its

discretion in denying Thompson’s motion.

       Next, Thompson raises numerous sentencing errors on appeal. The Government

contends, however, that these claims are barred by the appellate waiver in Thompson’s plea

agreement. We review the validity of an appellate waiver de novo and “will enforce the

waiver if it is valid and the issue appealed is within the scope of the waiver.” United

States v. Adams, 814 F.3d 178, 182 (4th Cir. 2016). “A criminal defendant may waive the

right to appeal if that waiver is knowing and voluntary.” United States v. Tate, 845 F.3d

571, 574 n.1 (4th Cir. 2017). “Generally, if a district court questions a defendant regarding

the waiver of appellate rights during the Rule 11 colloquy and the record indicates that the

defendant understood the full significance of the waiver, the waiver is valid.” Id. (internal

quotation marks omitted).



                                             3
      Upon review of the plea agreement and the transcript of the Rule 11 hearing, we

conclude that Thompson knowingly and voluntarily pleaded guilty and waived his right to

appeal his sentence and that the issues Thompson seeks to raise on appeal fall squarely

within the scope of his waiver of appellate rights. Thus, we conclude that the appellate

waiver is valid and enforceable, and we dismiss Thompson’s claims of sentencing error as

barred by the appellate waiver.

      Accordingly, we affirm in part the judgment of the district court and dismiss the

appeal of Thompson’s sentence. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                   AFFIRMED IN PART,
                                                                   DISMISSED IN PART




                                            4